       Case 2:20-cv-01715-RSM Document 13 Filed 02/02/21 Page 1 of 3




1

2

3

4

5

6

7

8
                     UNITED STATES DISTRICT COURT
9                FOR WESTERN DISTRICT OF WASHINGTON
                              AT SEATTLE
10

11
     JONATHAN COOMBS, individually;
12
     and DANA LOUIE, individually,           No. 2:20-CV-01715- RSM
13
           Plaintiffs,
14
                                             ORDER GRANTING LEAVE
15                       v.                  TO FILE PLAINTIFFS’ FIRST
                                             AMENDED COMPLAINT FOR
16
                                             DAMAGES
17   ALIMAK GROUP USA, INC., a
     foreign corporation; HAROLD
18
     POWELL individually, and JOHN
19   DOE CORPORATIONS, 1 through
     10; and JOHN DOE individuals, 1
20
     through 10
21
           Defendants.
22

23
          THE COURT has reviewed the parties’ Stipulation for Leave to Amend
24

25

26
     ORDER GRANTING
     LEAVE TO FILE PLAINTIFFS’                     THE LEDGER LAW FIRM, PC
     FIRST AMENDED COMPLAINT                                 147 7TH AVE W
                                                         KIRKLAND, WA 98033
     FOR DAMAGES- 1                               T: (800) 610-6255 F: (800) 442-2502
         Case 2:20-cv-01715-RSM Document 13 Filed 02/02/21 Page 2 of 3




1
     the Complaint. The Court finds good cause to grant the relief requested by the
2

3
     parties.

4    IT IS ORDERED as follows:
5
         1. The Stipulation of the parties is approved.
6

7
         2. Plaintiffs are granted Leave to file the Proposed First Amended

8           Complaint attached to the Stipulation, and the same is hereby deemed
9
            filed as of this date;
10

11
         3. The case caption shall be amended to reflect the parties who are

12          dismissed from this action by way of the First Amended Complaint;
13
            the Court adopts the caption as shown in the First Amended
14

15
            Complaint.

16

17

18       Dated this 2nd day of February, 2021.
19

20



                                            A
21

22
                                            RICARDO S. MARTINEZ
23                                          CHIEF UNITED STATES DISTRICT JUDGE
24

25

26
      ORDER GRANTING
      LEAVE TO FILE PLAINTIFFS’                            THE LEDGER LAW FIRM, PC
      FIRST AMENDED COMPLAINT                                        147 7TH AVE W
                                                                 KIRKLAND, WA 98033
      FOR DAMAGES- 2                                      T: (800) 610-6255 F: (800) 442-2502
         Case 2:20-cv-01715-RSM Document 13 Filed 02/02/21 Page 3 of 3




1

2

3
     Presented by:
4

5
     THE LEDGER LAW FIRM, PC

6    By: /S/ Allen L. Schwenker, III
7
        Allen L. Schwenker, III, WSBA#51578
        Attorney for Plaintiffs
8      174 Seventh Avenue West
9
       Kirkland, WA 98033
       Telephone: (800) 610-6255
10     Fax (800) 442-2502
11
     Stipulated to:
12

13
     By: /S/ Dylan E. Jackson
         /S/ Hanni Pichel
14      Dylan E. Jackson, WSBA No. 29220
15
        Hanni Pichel, WSBA No. 48623
        Attorneys for Defendants
16      WILSON SMITH COCHRAN DICKERSON
17      901 Fifth Avenue, Suite 1700
        Seattle, WA 98164-2050
18      Telephone: (206) 623-4100
19      Fax: (206) 623-9273
        Email: jackson@wscd.com / pichel@wscd.com
20

21

22

23

24

25

26
      ORDER GRANTING
      LEAVE TO FILE PLAINTIFFS’                    THE LEDGER LAW FIRM, PC
      FIRST AMENDED COMPLAINT                                147 7TH AVE W
                                                         KIRKLAND, WA 98033
      FOR DAMAGES- 3                              T: (800) 610-6255 F: (800) 442-2502
